Citation Nr: 0424479	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a separate rating for a scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1987 to August 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for bilateral pes planus.  In a November 2001 rating 
decision, a temporary total rating was assigned from 
September 21, 2001 to December 31, 2001.  From January 1, 
2002, a 30 percent rating was assigned.  In a January 2002 
rating decision, the temporary total rating was extended to 
March 31, 2002.  A 30 percent rating was assigned from April 
1, 2002.  


FINDINGS OF FACT

1.  The veteran bilateral pes planus is pronounced.  

2.  Post-surgery, the veteran has tender and painful scarring 
of the right foot.  


CONCLUSIONS OF LAW

1.   The criteria for a rating of 50 percent for bilateral 
pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2003).

2.  A 10 percent rating for tender and painful scarring of 
the right foot is met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.118, Diagnostic Code 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a July 2001 letter.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claim and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help his 
claim and notice of how his claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the claimant.

The Board notes that the veteran submitted additional 
evidence which has not been reviewed by the AOJ.  However, 
the Board is granting the maximum rating sought under the 
applicable diagnostic code as to that issue.  As such, the 
Board does not find that there is harm or prejudice to the 
veteran in that the AOJ did not perform an initial review.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In a June 1992 rating decision, service connection was 
granted for pes planus and a 30 percent rating was assigned 
from August 1991.  

In an August 2000 statement, the veteran indicated that he 
was seeking an increased rating for pes planus.  He indicated 
that he had been working full-time for the postal service, 
but his pes planus disability was affecting his ability to 
stand.  He reported that he had pain in his feet and he was 
tiring more easily.  He requested that his feet be 
reevaluated.  

In September 2000, he was afforded a VA examination.  At that 
time, the veteran related that over the past few years, his 
pes planus had worsened.  He stated that he could no longer 
do yard work or play sports.  His feet were feeling more 
painful and tired.  He related that his feet ached all day 
long and were aggravated by his job.  He indicated that he 
had not been fitted for orthotics and did not take 
medication.  He indicated that he had numbness on the tops of 
his feet and on the backs of his heels.  After a day of work, 
he stated that he used a cane to get around the house.  There 
was no swelling or inflammation of the feet.  Physical 
examination revealed moderate to severe flat feet.  The 
veteran had approximately 20 degrees of pronation bilaterally 
and approximately 15 degrees of hallux valgus.  There is mild 
tenderness over the insertion of the Achilles tendon in the 
heels.  There were no abnormal skin changes.  The veteran 
walked with a mild bilateral antalgic gait which was slightly 
broad-based.  The assessment was moderate to severe bilateral 
flat feet, progressively more symptomatic, with complaints of 
mild plantar fasciitis, mild Achilles tendonitis, and mild 
hallux valgus.  

In March 2001, the veteran was seen in the emergency room.  
He complained of foot pain.  He described plantar surface 
pain with weight bearing which was worse in the ball of his 
foot.  The veteran related that he had worse pain in the 
morning with the first few steps which continued throughout 
the day.  There was occasional swelling and numbness on the 
top of the feet.  The veteran reported that he had tried 
inserts with minimal relief.  Physical examination revealed 
flat arches, minimal tenderness of plantar surfaces, no heel 
pain, intact skin, and no lesions or swelling.  There was a 
small callous on the right great toe, anterior surface.  X-
rays revealed mild to moderate metatarsus primus varus and 
hallux valgus forefoot alignment bilaterally.  There was mild 
to moderate planovalgus hindfoot alignment, right greater 
than left.  Joint spaces and soft tissues were unremarkable.  
The diagnosis was bilateral foot pain, etiology suspect 
plantar fasciitis along with pes planus.  

In April 2001, the veteran had a podiatry consult.  At that 
time, the veteran reported that he was using a cane that he 
said that he had had since the military.  The veteran 
complained of bilateral foot pain of the top, bottom, heel, 
and toes.  The veteran related that he sat on a rolling chair 
at work to avoid weight-bearing.  The veteran was wearing 
athletic shoes that fit well.  The veteran related that he 
took Ibuprofen for foot pain.  Physical examination revealed 
that there was filament perception present in all areas.  
There were no abnormal reflexes.  Pulses were equal and 
palpable.  There was no edema.  Ankle dorsiflexion was 
limited bilaterally.  

In July 2001, the veteran was seen at a private facility.  At 
that time, he reported that he had pain in his feet, 
especially with prolonged standing.  It was noted that this 
caused him difficulty at work and he had been given a 
rotation of various different tasks at the post office 
because of his feet.  The veteran related that he found that 
moving around helped and sitting on a stool helped.  He 
stated that the pain slowed him down and made it harder for 
him to concentrate.  The veteran reported that he had seen a 
VA podiatrist and surgery was being discussed.  He wanted a 
second opinion.  The veteran stated that he had some inserts 
which he had tried, but they had not worked out well.  The 
veteran indicated that he had pain with swelling when he 
first woke up in the morning.  He had numbness around the 
balls of his feet.  Physical examination revealed obviously 
flat feet.  The right foot had a calloused area at the base 
of the 5th toe.  He had tenderness along the balls of the 
feet and especially the first toe.  There was also tenderness 
along the lateral feet and at the calcaneus and the plantar 
fascia.  The veteran had very little arch with feet at rest 
and absolutely none at all when he stood up.  On the left, 
the foot examination was similar.  He had some decreased 
sensation around the balls of the feet as well.  He did not 
have a calloused area on the left foot, however.  When he 
walked, his feet turned out more on the right than on the 
left and he walked very stiffly.  He had no spring in his 
feet.  The diagnosis was severe pes planus.  It was noted 
that the veteran did indeed have marked disability.  Further 
evaluation was recommended.  It was noted that he should work 
with the inserts and that surgery might be needed.  It was 
noted that the disability did have a direct impact on his 
job.  

In August 2001, the veteran was seen by R. S., D.P.M.-
A.B.P.S., for a second opinion regarding his right foot.  
Examination revealed that the veteran had decreased ankle 
joint range of motion limited by contracted Achilles tendon.  
There was mild heel valgus present.  Neutral position of the 
subtalor joint when placed in neutral revealed highly 
inverted feet.  There was a medial column collapse and pes 
valgus in stance.  The veteran walked with an increased 
abducted angle and base of gait.  There was mild hallux 
abducto valgus (HAV) deformity.  Pain was palpated along the 
plantar aspect of the arch radiating along the posterior 
tibial tendon, which was also noted to be hypertrophied and 
dysfunctional.  On further examination, the veteran reported 
that he had a lot of pain in both feet and in his legs after 
prolonged periods of standing.  He also had bunion 
deformities which were painful, flat feet, and tight Achilles 
tendons.  The skin was normal in color, temperature, texture, 
and turgor.  Sensations were intact.  The veteran had 
bilateral bunion deformities with hallux valgus present in 
the right foot, pes planus, and severe gastroc equines.  
Stance and gait were severely pronated.  X-rays showed severe 
flat foot with hallux valgus bunion deformity on the right 
foot with bunion deformity and mild valgus on the left.  The 
physician recommended that the veteran have a gastrocnemius 
resection bilaterally and bunion surgery on the right foot.  
The physician was unsure about the left foot, as it was not 
that severe.  Thereafter, the physician stated that the 
veteran should be followed by orthotics. 

In September 2001, the veteran underwent foot surgery.  
Thereafter, statements were received from VA which stated 
that the veteran was under VA care for a complex right foot 
reconstruction which was going to require a minimum of 3 
months of non-weight bearing and an inability to perform his 
job at the post office.  It was noted that full recovery was 
expected in 3 to 6 months and he was expected to be able to 
return to gainful employment.  

In October 2001, the veteran's cast was cut off.  He was 
given a walking cast.  In a December 2001 notation, it was 
indicated that the veteran would not be able to return to 
work until March 2002.  December 2001 outpatient records 
noted that the veteran's wound was non-healing and that he 
had a superficial infection.  The examiner noted that the 
veteran was continuing with non-weight bearing with his cam 
walker and that he was to continue this sort of 
immobilization.  Later x-rays revealed that there was 
evidence of bony consolidation at the fusion site with no 
evidence of hardware loosening or failure.  It was determined 
that the veteran could slowly progress to 50 percent weight-
bearing over the next month.  In January 202, the veteran's 
right foot was still tender to the touch with a burning 
sensation and some yellowish discharge.  It was also noted 
that the veteran was walking with his cam walker.  

In January 2003, the veteran was again seen by R. S., D.P.M.-
A.B.P.S..  On the first evaluation, the veteran complained of 
right foot pain.  He related that he had foot swelling, could 
not completely bear weight on his right foot, had difficulty 
with standing, and had stiffness.  The veteran described 
walking on the right side of his foot to keep from bearing on 
that area due to pain.  The examiner noted that there was 
tenderness around the surgical scars.  Objectively, the right 
foot had a medial scar and a scar on the dorsum of the foot.  
There was decreased range of motion of the metacarpal 
phalangeal joint which was less than 50 percent of normal.  
There was tenderness on palpation and sensitively along the 
scar areas.  The diagnosis was chronic foot problems with 
severe pes planus, status post foot surgery.  The physician 
noted that the level of disability appeared to be permanent.  

On the second evaluation, the veteran presented with a 
painful right foot.  It was noted that he worked in the 
postal department and was on his feet 8 hours per day, 
performing physical activities such as standing, carrying, 
pushing, and shoving, which caused severe right foot pain.  
X-rays revealed 5 screws in the right foot over the first 
metacarpal joint and navicular cuneiform joint.  The veteran 
had a gastroc equinis and zero motion at the first metacarpal 
and second metacarpal joints.  He was developing hallux 
hammertoe and had flexible hammertoe deformities of the 
second and third toes of the right foot.  In stance, his 
right foot was somewhat supinated because of pain along the 
medial arch area.  The left foot was severely pronated.  
Sedentary employment was recommended.  

In January 2003, the veteran testified at a personal hearing 
before the undersigned.  At that time, it was asserted that 
the veteran's pain was not adequately considered.  The 
veteran related that he used a cane at worker and a walker at 
home.  It was indicated that the veteran could not perform 
physically demanding activities and that his feet ached all 
day long.  The veteran related that orthotics did not help 
his feet and that he had surgery on his right foot, but his 
right foot was worse since his surgery.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Flatfoot with severe symptoms, objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, with 
characteristic callosities, which is bilateral, warrants a 30 
percent evaluation.  Flatfoot with pronounced symptoms, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, and which are not improved by 
orthopedic shoes or appliances warrants a 50 percent 
evaluation if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

On August 6 and August 10, 2001, the veteran had private 
examinations which showed his actual level of disability.  
Specifically, it was noted that the veteran had bilateral 
bunion deformities with hallux valgus present and severe 
gastroc equines.  Stance and gait were severely pronated.  
The veteran exhibited decreased ankle joint range of motion 
limited by contracted Achilles tendon.  Neutral position of 
the subtalor joint when placed in neutral revealed highly 
inverted feet.  There was a medial column collapse and pes 
valgus in stance.  The veteran walked with an increased 
abducted angle and base of gait.  There was mild HAV 
deformity.  Pain was palpated along the plantar aspect of the 
arch radiating along the posterior tibial tendon, which was 
also noted to be hypertrophied and dysfunctional.  

The Board finds that these August 2001 examinations showed 
that the veteran's bilateral pes planus more nearly 
approximated the rating criteria for a 50 percent rating.  
His disability was progressing and surgery was recommended 
and later performed.  

In September 2001, the veteran underwent foot surgery.  The 
veteran underwent right mid foot fusion, right tendo Achilles 
lengthening, and "FDL" transfer to posterior tib.  It was 
noted that moderately attenuated medial structures were 
corrected with the mid foot fusion and realignment.  The 
veteran was assigned a temporary total rating based on the 
surgery and his convalescence.  This period extended to 
March 31, 2002.

Since the end of his convalescence period, the evidence shows 
that the veteran's pes planus has not improved.  The veteran 
complains of foot pain, swelling, and indicates that cannot 
completely bear weight on his right foot.  He also has 
difficulty with standing and has stiffness.  He cannot 
perform activities which are demanding.  Objectively, the 
right foot had a medial scar and a scar on the dorsum of the 
foot.  The physician described it as being tender.  The 
veteran has a gastroc equinis and zero motion at the first 
metacarpal and second metacarpal joints.  The physician noted 
that the level of disability appears to be permanent.  The 
veteran's left foot has been described as being severe.  

The veteran has testified to his pain and limitations.  His 
statements are credible.  

His symptoms are reflective of a pronounced disability level.  
A 50 percent rating is warranted under Diagnostic Code 5276.  
A 50 percent rating is the maximum rating available.  

In addition, the veteran has post-surgical scarring which is 
tender and painful.  A tender and painful scar warrants a 
separate 10 percent rating under Diagnostic Code 7804.  
Therefore a 10 percent rating is warranted under that 
diagnostic code 

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's pes planus caused marked interference 
with his employment.  Clearly, there has continued to be a 
negative industrial impact on employment, but the veteran has 
been able to maintain full-time employment and made the 
necessary adjustments.  The veteran's pes planus has not 
required frequent periods of hospitalization outside of his 
surgical procedure rendering impractical the use of the 
regular schedular standards.  


ORDER

An increased rating of 50 percent for bilateral pes planus is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

A 10 percent rating for right foot scarring is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



